Citation Nr: 1634411	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a fungus infection of the feet disability.

2.  Entitlement to service connection for a fungus infection of the feet.

3.  Entitlement to service connection for a bilateral hammertoe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which confirmed and continued the denial of service connection for a fungus infection of the feet (claimed as onychomycosis) disability and denied service connection for a hammertoe disability. 

In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for a fungus infection of the feet disability and entitlement to service connection for a bilateral hammertoe disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied service connection for a fungus infection of the feet.

2.  Evidence received since the May 1981 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a fungus infection of the feet disability.


CONCLUSIONS OF LAW

1.  The May 1981 RO decision that denied entitlement to service connection for a fungus infection of the feet disability is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1981).

2.  As new and material evidence has been received, the criteria for reopening the claim for entitlement to service connection for a fungus infection of the feet disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for a fungus infection of the feet disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

New and Material Evidence

The Veteran filed a claim for service connection for a fungus infection of the feet disability which was initially denied in a November 1977 rating decision on the basis that the evidence failed to show that the Veteran's fungus infection disability was related to his service.  The Veteran perfected an appeal as to this decision.

In a September 1979 decision, the Board denied the Veteran's claim for a fungus infection of the feet disability.

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100.  

In April 1981 the Veteran filed a claim to reopen his claim to entitlement to service connection for a fungus infection of the feet (claimed as onychomycosis).  In a May 1981 rating decision the RO denied the Veteran's claim for service connection for a skin disability based on herbicide exposure on the basis that the Veteran did not have a diagnosis of chloracne which was a known residual of herbicide exposure.

The Veteran filed a Notice of Disagreement with the May 1981 rating decision.  While a Statement of the Case was issued in May 1981, the Veteran failed to perfect his appeal.  As a result, the May 1981 decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a fungus infection of the feet in February 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 1981 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The issue for the Board now is whether new and material evidence has been received since the issuance of the May 1981 rating decision.

Evidence received since the May 1981 rating decision includes an April 2016 correspondence from a private physician who indicated that the Veteran had a fungal infection in the foot and toenails and that "certainly wet and humid conditions can lead to fungal infections that were likely present during his time of service in Vietnam".

The prior denial of service connection for a fungus infection of the feet disability was based on a lack of evidence that there was a relationship between the Veteran's a fungus infection of the feet and his service.  In essence, at the time of the prior decision, there was no evidence of in-service disease and no evidence of a nexus.  The private physician's April 2016 opinion specifically indicated that the Veteran's fungus infection of the feet disability was possibly related to his service in Vietnam (a nexus).  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a fungus infection of the feet disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

The application to reopen a claim for service connection for a fungus infection of the feet is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a fungus infection of the feet and entitlement to service connection for a bilateral hammertoe disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim to service connection for a fungus infection of the feet, the Veteran has a current diagnosis of onychomycosis and fungal infection in the foot and toenails.

As noted above, in an April 2016 correspondence, a private physician indicated wet and humid conditions can lead to fungal infections that were likely present during the Veteran's time of service in Vietnam.  Correspondences from physicians in April 1985 and January 2010 also attributed the Veteran's fungal infection of the feet his service in Vietnam.

As a result, there is evidence that his fungal infection of the feet disability may be related to service.  

Regarding the Veteran's claimed bilateral hammertoe disability, the Veteran testified that this disability resulted from his time in Vietnam where he noticed that his boots were very tight and shrank after "typically always being wet".

Notably, while the Veteran's service treatment records are negative for complaints or a diagnosis of hammertoe, in a January 2010 correspondence, a private physician indicated that the Veteran had Sibble hammer toe deformities that were due to his "Vietnam exposure and conditions".

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed fungus infection of the feet disability and a bilateral hammertoe disability during these appeals.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a fungus infection of the feet disability and a bilateral hammertoe disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for VA examination(s) to determine the etiology of the claimed fungus infection of the feet and hammertoes.  The claims folder should be provided to the examiner for review in conjunction with this examination.  

After the record review and examination of the Veteran, the VA examiner should determine whether it at least as likely as not that the Veteran's fungus infection of the feet and or hammertoes were either incurred in, or are otherwise related to, the Veteran's active service, to include his conceded herbicide exposure.  (The examiner should be aware of the STRs, the separation examination and an August 1969 report of a rash involving the forearm.)

The examiner should specifically note that service connection can be established on a direct basis for a disability, such as fungus infection of the feet, even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure.

A complete rationale for all opinions reached should be provided.  

3.  Thereafter, re adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


